DETAILED ACTION
The communication dated 6/28/2022 has been entered and fully considered.
Claims 1-3, 5 and 9 have been amended. Claims 6-8 are cancelled. Claims 1-5 and 9 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 7, filed 6/28/2022, with respect to the rejection(s) of claim(s) 1 under § 103 have been fully considered and are persuasive. The Applicant argues that RICHARDSON, YOSHIDA, MOK and BOLLEN do not teach the newly amended claim limitations of a barrel, a heater and a flat screw having a groove with different depths. The Examiner agrees that RICHARDSON, YOSHIDA, MOK and BOLLEN do not teach a barrel, a heater and a flat screw having a groove with different depths as stated in the newly amended limitations.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (U.S. 5,590,454), hereinafter RICHARDSON, in view of Fields (U.S. 3,954,366), hereinafter FIELDS, Meyer (U.S. 5,215,374), hereinafter MEYER, Yoshida et al. (JP 2007-098822A, provided in the IDS of 12/14/2021), hereinafter YOSHIDA, and Mok et al. (U.S. PGPUB 2002/0147521), hereinafter MOK.
Regarding claim 1, RICHARDSON teaches: A method of manufacturing a three-dimensional object (RICHARDSON teaches a method of making a three-dimensional object [Abstract]), the method comprising: forming a material block on a forming table (RICHARDSON teaches a first layer of mold material (64) and a first layer of construction material (68), which form a block of material [Fig. 3C; Col. 9, lines 25-32]. RICHARDSON teaches the mold material is (64) has been deposited onto a support surface [Col. 9, lines 25-27].); cutting the material block so as to fabricate a bottom portion of the three-dimensional object (RICHARDSON teaches sculpting means (12) machining superposing portion (68b) of the first construction material layer (68), which is a bottom portion of the three-dimensional object [Fig. 3D; Col. 9, lines 39-43], with the first construction material layer turning into (56b) in Figure 3D.), the bottom portion including a base portion and an underlying layer portion (RICHARDSON shows the bottom portion of the three-dimensional object includes a base portion (64) and an underlying layer portion (68) [Fig. 3D].), the underlying layer portion upwardly projecting from the base portion (RICHARDSON shows the underlying layer portion is projecting upwardly from the base layer (64) [Fig. 3D]); . . . ; melting a material to form a molten material (RICHARDSON teaches depositing mold material, and teaches that the mold material can be a water soluble wax [Col. 5, lines 60-64], which would inherently be melted in order to deposit the material onto the block/layers of material.); and depositing the molten material from a nozzle selectively on a top surface of the underlying layer portion leaving the base portion by changing the relative position of the nozzle and the forming table so as to fabricate a first layer portion of the three-dimensional object in contact with the underlying layer portion (RICHARDSON teaches a second layer of mold material (70) is deposited on the top of the first layer of mold material (64) [Fig. 3E; Col. 9, lines 51-54], with the second layer of mold material (70) in contact with the base portion (64 and 56b) of the three-dimensional object [Fig. 3E]. RICHARDSON also teaches an apparatus (10) with a molding material dispenser (14) and the mold material dispenser is shown dispensing mold material (22’) from its outlet (14a) [Col. 5, lines 43-47; Col. 5, lines 54-55; Fig. 1]. RICHARDSON also teaches the molding material dispenser is capable of moving in the directions indicated by arrows (6), which would inherently be depositing the molding material on the top of the first layer of mold material [Fig. 1; Col. 5, lines 47-48].); and cutting excess material in a periphery of the base portion to leave a bottom part of the base portion below the underlying layer portion on the forming table (RICHARDSON teaches, in another embodiment, a layer of mold material (124), and a sculpting means (12) for machining the mold material layer (124) to form a protuberance (126) [Col. 12, lines 51-58]. RICHARDSON shows the sculpting means machines the excess material in a periphery of the layer and a layer of construction material (128) is deposited on top of the mold material layer (124), which Examiner is interpreting 128 as underlying layer portion [Figs. 6B-6C; Col. 12, lines 64-67]. Furthermore, it would be inherent to have the base layer (124) be cut on a forming table, as RICHARDSON teaches a forming table [Col. 9, lines 25-27]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to cut excess material from a periphery of the base in order to have a specific shape for the three-dimensional product [Col. 12, lines 55-58; Col. 13, lines 20-25]).
RICHARDSON is silent as to: supplying a source material to an area between a flat screw and a barrel, a groove being formed in a first main surface of the flat screw, a heater being provided near a second main surface of the barrel, the groove including a first groove part and a second groove part, a depth of the first groove part being greater than a depth of the second groove part, the second groove part being located closer to a center of the first main surface of the flat screw than the first groove part, kneading and heating the supplied source material located between the first and second main surfaces by heat from the heater and by rotating the flat screw with respect to the barrel so that the supplied source material is plasticized. 
In the same field of endeavor, extruders, FIELDS (U.S. 3,954,366) teaches: supplying a source material to an area between a flat screw and a barrel (FIELDS teaches supplying plastic resinous material that if fed to a barrel that has a feed port [Col. 2, lines 57-61]. FIELDS teaches feeding the material into a first zone of the screw [Col. 3, lines 48-52]. FIELDS teaches a barrel (11) having a bore (13) with a screw (14) [Col. 4, lines 15-17], and FIELDS shows the screw (14) is flat [Fig. 1]), a groove being formed in a first main surface of the flat screw (FIELDS teaches grooves are on the surface of the screw (14) [Fig. 1], the Examiner is interpreting the first main surface of the screw as the whole surface of the screw.), a heater being provided near a second main surface of the barrel (FIELDS teaches the barrel is fitted with suitable heater bands (24) [Col. 4, lines 30-32; Fig. 1]), the groove including a first groove part and a second groove part (FIELDS teaches the groove includes a first groove part near the feed port and a second groove part near the exit port [Fig. 1]), a depth of the first groove part being greater than a depth of the second groove part (FIELDS teaches the first groove part has a depth of 0.332 inches and then the depth decreasing [Col. 4, lines 50-62], with the end of the screw depth being smaller than the first part of the screw near the feed port.), the second groove part being located closer to a center of the first main surface of the flat screw than the first groove part (FIELDS teaches the second groove part is located close to the center of the surface of the screw [Fig. 1]), kneading and heating the supplied source material located between the first and second main surfaces by heat from the heater and by rotating the flat screw with respect to the barrel so that the supplied source material is plasticized (FIELDS teaches rotating the screw member, and heating means operatively associated with the barrel member to maintain temperature of the resinous material [Col. 3, lines 15-23]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify RICHARDSON, by having a barrel, screw and heaters to extrude and melt plastic, as suggested by FIELDS, in order to discharge the plastic over a wide range of discharge pressures [Col. 1, lines 5-9].
RICHARDSON and FIELDS do not explicitly teach the second groove part being located closer to a center of the first main surface of the flat screw than the first groove part. In the same field of endeavor, extruding, MEYER (U.S. 5,215,374) teaches the second groove part on zone 9 is closer to the center of the main surface of the entire screw than the first groove part (in section 10) [Fig. 2]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify RICHARDSON and FIELDS, by having the second groove part closer to the center of the screw as suggested by MEYER, in order to alleviate prior limitation of compound or output range [Col. 3, lines 56-57]. 
RICHARDSON, FIELDS and MEYER are silent as to the depositing material by changing the relative position of the nozzle and the forming table. In the same field of endeavor, three-dimensional manufacturing, YOSHIDA teaches a three-dimensional modeling apparatus (10) that includes a dispenser (24) for discharging a modeling material [0020-0021; Fig. 2]. The apparatus includes a table (22) that has a flat upper surface that is movable within a predetermined range in the Y-axis direction and axial direction [0022-0024; Fig. 2]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify RICHARDSON, FIELDS and MEYER, by having an apparatus with a movable table and dispenser, as suggested by YOSHIDA, in order to build a three-dimensional object at a predetermined position on the table [0035] and in order to obtain a desired three-dimensional model by stacking two-dimensional cross-sectional shapes [0002].
RICHARDSON, FIELDS, MEYER and YOSHIDA do not teach: wherein the bottom part of the base portion is part of the three-dimensional object. In the same field of endeavor, three-dimensional printing, MOK teaches a base layer and an underlying layer [Fig. 1b; 0091]. MOK teaches a micro cutter milling the deposited build material to the exact shape and size of the product [0092] and MOK shows cutting excess material from a periphery of a base layer and the base layer is part of the product [Fig. 1c-1d]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify RICHARDSON, FIELDS, MEYER and YOSHIDA, by cutting the excess material of the bottom layer and the bottom layer is part of the three dimensional product, as suggested by MOK, in order to cut the product to the exact shape and size required to form the product [0092].
Regarding claim 2, RICHARDSON teaches: wherein, after the depositing of the molten material on the top surface of the underlying layer portion, the deposited molten material is solidified, and after the deposited molten material is solidified, the solidified material is cut so as to fabricate the first layer portion of the three-dimensional object (RICHARDSON teaches machining the second layer of mold material with a second cavity (72) machining into the second mold material layer [Fig. 3F; Col. 10, lines 11-12]. RICHARDSON teaches the various compositions may be used for a construction materials, so long as such compositions are sufficiently machinable when in solid form and so long as they are compatible with the surrounding mold material [Col. 10, lines 33-35]. RICHARDSON also teaches subsequent to the deposition and solidification of layer (40), subtractive tool methods are used to three-dimensionally sculpt the mold material [Col. 7, lines 28-32].).
Regarding claim 3, RICHARDSON teaches: further comprising: depositing the molten material on a top surface of the first layer portion after the first layer portion is fabricated on the top surface of the underlying layer portion (RICHARDSON teaches a second layer of construction material (74) deposited onto the second layer of mold material (70) [Fig. 3G; Col. 10, lines 13-17]); and solidifying the deposited molten material on the top surface of the first layer portion (RICHARDSON teaches the various compositions may be used for a construction materials, so long as such compositions are sufficiently machinable when in solid form and so long as they are compatible with the surrounding mold material [Col. 10, lines 33-35]. RICHARDSON also teaches subsequent to the deposition and solidification of layer (40), subtractive tool methods are used to three-dimensionally sculpt the mold material [Col. 7, lines 28-32]. RICHARDSON also teaches the construction material may comprise a machinable wax, which would need to be molten in order to be deposited [Col. 8, lines 24-27]); and cutting the solidified molten material so as to fabricate a second layer portion of the three-dimensional object in contact with the first layer portion (RICHARDSON teaches sculpting means (12) machines the superposing portion (74b) of the second construction material (74) [Fig. 3H; Col. 10, lines 36-39]).
Regarding claim 5, RICHARDSON teaches: further comprising: depositing the molten material into at least one layer so as to fabricate the material block (RICHARDSON teaches a first layer of mold material (64) deposited onto a support surface and has a cavity (66) machined, and then a construction material is deposited into the cavity of the mold material [Fig. 3C]. RICHARDSON teaches the construction material is in its liquid phase and it is desirable for the mold material and construction material to be in its liquid phase. RICHARDSON also teaches the construction material may comprise a machinable wax, which would need to be molten in order to be deposited [Col. 8, lines 24-27].).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (U.S. 5,590,454), hereinafter Richardson (U.S. 5,590,454), hereinafter RICHARDSON,  Fields (U.S. 3,954,366), hereinafter FIELDS, Meyer (U.S. 5,215,374), hereinafter MEYER, Yoshida et al. (JP 2007-098822A, provided in the IDS of 12/14/2021), hereinafter YOSHIDA, and Mok et al. (U.S. PGPUB 2002/0147521), hereinafter MOK, as applied to claim 1 above, and further in view of KINZIE (U.S. 6,136,132).
Regarding claim 4, RICHARDSON, FIELDS, MEYER, YOSHIDA and MOK are silent as to securing the material on the forming table by suction. In the same field of endeavor, subtractive molding, KINZIE teaches: further comprising: securing the material block on the forming table by suction before the cutting of the material block (KINZIE teaches the block of supply material (21) is held by some mechanical, or other means. Depending on the materials involved, the holding means may use methods such as pressure sensitive adhesive, suction, mechanical, or magnetic grip [Col. 8, lines 40-48]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify RICHARDSON, FIELDS, MEYER, YOSHIDA and MOK, by securing the material block on the forming table by suction, as suggested by KINZIE, in order to hold the material [Col. 8, lines 40-48]. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (U.S. 5,590,454), hereinafter RICHARDSON, Fields (U.S. 3,954,366), hereinafter FIELDS, Meyer (U.S. 5,215,374), hereinafter MEYER, Yoshida et al. (JP 2007-098822A, provided in the IDS of 12/14/2021), hereinafter YOSHIDA, and Mok et al. (U.S. PGPUB 2002/0147521), hereinafter MOK, as applied to claim 1 above, and further in view of Prinz et al. (U.S. 5,286,573), hereinafter PRINZ.
Regarding claim 5, RICHARDSON teaches all the claimed limitations as stated above. 
In the alternative, in the same field of endeavor, subtractive molding, PRINZ teaches a block (210) of material is shown consisting of n layers (214) of deposition material 212 through 212n and support structure comprised of first material portions 218a through 218n and second material portions 220a through 220n [Col. 8, lines 53-56]. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify RICHARDSON, FIELDS, MEYER, YOSHIDA and MOK, by depositing molten material into at least one layer to fabricate the block, as suggested by PRINZ, in order to have deposition material in certain locations and have support material at other locations located above the deposition material [Col. 8, lines 60-63], in order to have heat transfer depending on the material used [Col. 8, lines 40-45],
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (U.S. 5,590,454), hereinafter RICHARDSON, Fields (U.S. 3,954,366), hereinafter FIELDS, Meyer (U.S. 5,215,374), hereinafter MEYER, Yoshida et al. (JP 2007-098822A, provided in the IDS of 12/14/2021), hereinafter YOSHIDA, and Mok et al. (U.S. PGPUB 2002/0147521), hereinafter MOK, as applied to claim 1 above, and further in view of McQueen et al. (U.S. 10,688,581), MCQUEEN.
Regarding claim 9, RICHARDSON, FIELDS, MEYER, YOSHIDA and MOK do not explicitly teach wherein the molten material from the nozzle is selectively deposited only on the top surface of the underlying layer portion. In the same field of endeavor, three-dimensional manufacturing, MCQUEEN teaches the material from the nozzle is deposited only on the top surface of the layers [Figs. 6-8]. MCQUEEN teaches a partially completed metal part (92) comprise layers of metal (92A-92C) deposited onto metal plate (84) by weld tip (54) [Col. 5, lines 31-33]. As shown in Fig. 7, the partially fabricated metal part (92) may be machined utilizing cutting tool (50) and machining head (42) upon retraction of the welding tip (54) [Col. 5, lines 33-37]. MCQUEEN teaches an additional layer of molten metal is deposited on top of the previously deposited metal bead [Col. 4, lines 53-61] and successive layers of metal may be deposited utilizing the weld tip (54) [col. 4, lines 61-64]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify RICHARDSON, FIELDS, MEYER, YOSHIDA and MOK, by having the molten material only deposited on the top of the layers, as suggested by MCQUEEN, in order to form new successive layers and to build up successive layers of metal having a shape corresponding to a component that was designed utilizing CAD software [Col. 4, lines 55-61].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748